﻿51.	Mr. President, your unanimous election is a great tribute to you personally and to your country, with which Kenya maintains cordial relations. Kenya is proud that a distinguished son of Colombia, a country with which it has strong bonds of friendship and
common aspirations, is to guide the work of the thirty-third session of the United Nations General Assembly. My delegation is most satisfied to work under your enlightened and able leadership, and I should like to assure you of our full co-operation.
52.	I wish also to take this opportunity to pay a tribute to your eminent predecessor, Mr. Mojsov of Yugoslavia, who guided the work of the thirty-second session and the eighth, ninth and tenth special sessions on Lebanon, Namibia and disarmament, respectively. It was through his vast experience, wisdom and strong sense of duty that so many problems were tackled effectively. We owe him a debt of gratitude for all he did for the United Nations and the world.
Mr. Rodriguez Porth (El Salvador), Vice-President, took the Chair.
53.	We wish to express our sincere appreciation to the distinguished and untiring Secretary-General and his staff for their devotion to duty and loyalty to the Organization; they have our full support in their endeavour to execute the decisions and resolutions of this Organization.
54.	My delegation would also wish to congratulate Solomon Islands on its independence and on joining the community of free and sovereign States. We welcome it most sincerely as the one hundred and fiftieth Member of this Organization.
55.	At this point, I would like to take a few moments to convey to this session the warm appreciation and gratitude of Mzee's family, of my President, His Excellency Mr. Daniel Arap Moi and the entire Kenyan people for the immense tributes paid to the founding Father of the Kenya nation, His Excellency Mzee Jomo Kenyatta, who passed away on 22 August 1978. In his passing away, Kenya lost not only its liberator but also its guiding light for the period since independence. We are keenly aware that, as an unyielding fighter for freedom, justice and human dignity, Mzee Jomo Kenyatta was loved by many people of the world outside Kenya's borders. While for us in Kenya the loss of the Father of our Nation has been irreparable, we are heartened by the knowledge that our grief and sorrow were shared by so many people in the world. To the many heads of State and Government, as well as leaders of delegations, who came personally to pay their last respects in Nairobi, we are truly grateful. We are equally grateful to the many thousands from all parts of the globe who sent their messages of sympathy. Not least, we are grateful to the many United Nations institutions and conferences which paid glowing tribute to our departed leader. All these expressions of sympathy have given us great comfort and hope, renewed strength and confidence in our determination to continue the policies which our great leader had laid down for us. We thank you all.
56.	Since the founding of the United Nations and the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples notable developments have taken place in this field. Seventy formerly colonial countries have attained independent and have taken their rightful place among the free nations of the world. We applaud the efforts and achievements of the
Organization. In spite of these achievements of the Organization, however, there remain a number of dependent Territories whose peoples are still struggling for their independence and self-determination. The administering Powers in these Territories have an obligation to speed up the process of decolonization with a view to ending this sorry chapter of history.

57.	In recent years there have been many instances where external forces have made efforts to bring about annexation and fragmentation of Territories either before or after independence. These influences must be strongly condemned inasmuch as they obstruct the progress to self-determination of peoples. We urge the United Nations to stand firmly for the maintenance for each and every country of territorial borders as at the time of independence.
58.	We once again call the attention of the United Nations to southern Africa, where the white racist minority regimes scandalously continue to defy United Nations resolutions and continue to deprive the black people of the region of the right to enjoy basic human rights. In all walks of life, the black people in South Africa have no say in the conduct of human affairs affecting them. Their demands for social, economic and political changes for the benefit of all the people of the region, designed to put all on an equal footing regardless of racial background, are ruthlessly suppressed. Meanwhile measures are designed and implemented for the forceful exploitation of their human and natural resources. These inhuman practices have constituted a source of tension in the region for a long time and the patience of ''he oppressed majority has been stretched to breaking-point. Thus the stage has been set for a grave threat to peace and security, with all the consequences which would ensue from a definite breach of international peace and security.
59.	Although the international community has recognized the dangers accompanying the racial policies of these regimes, recognition alone has not proved to be a sufficient deterrent to the threat to international peace and security. To avoid the dangers, we -consider the provisions contained in the Programme of Action adopted by the International Conference in Support of the Peoples of Zimbabwe and Namibia, and the Declaration adopted by the World Conference for Action against Apartheid, and approved by the thirty-second session of the General Assembly [resolutions 32/41 and 32/105], as having the force to change the course of events in southern Africa. They must be fully and faithfully implemented by all of us if peaceful change is to come.. It is, however, our view that the execution of these action programmes has fallen far short of expectation and thus been unable adequately to shake the conscience of the racist regimes in Namibia, Zimbabwe and South Africa. My delegation wishes to reaffirm Kenya's pledge fully to observe and unswervingly implement these action programmes as best as our capabilities will permit.
60.	Referring specifically to South Africa, the institutionalized and deliberate practice of apartheid continues unabated. The racist regime continues further to intensify the application of its instruments of racial discrimination, segregation, separation, repression, oppression and suppression to the disadvantage of the black people of South Africa. Programmes are continually being implemented for the unending exploitation of their human and natural resources. The effectiveness of the instruments is constantly increased by the use of the weapons of terror, police brutality and intimidation, all deployed under the sanction of law. These brutal and inhuman methods are used whenever the regime can create or find its own opportunities for a show of force. The oppressed and suppressed black African people are the victims, who suffer for no other reason than that of being black people and opponents of the internationally condemned system of institutionalized racism and racial discrimination. To ensure its own survival, the regime continues wantonly to maim, imprison and murder innocent black people of South Africa and all opponents of apartheid. Its history is drenched with innocent blood and the humiliation of the black people, whose only crime is to demand their basic and inalienable rights to dignity and equality. My delegation, representing a people who fought a bloody and bitter struggle for the freedom and independence of our own country, is deeply concerned over the barbarity of the South African racist regime and over the economic encouragement it receives to maintain its oppressive systems. We note with the gravest concern that some countries still maintain economic, military and other links with the racist regime of South Africa in spite of their being party to Security Council resolution 418(1977) of 4 November 1977. We appeal to them to reconsider their position and without any reservations to adopt measures which would contribute meaningfully towards the total isolation of the racist regime and the eradication of apartheid.
61.	We cannot allow ourselves to be deceived by the moves mooted by the racist regime to remove petty apartheid in public places. The regime maintains repressive policies based on the stereotyped dogma of racial superiority, in complete disregard of the principle of human equality as enshrined in the United Nations Charter. Thus, we consider such moves as clandestine endeavours to compromise our people's struggle for the attainment of full human equality both in principle and in practice. The racist Pretoria regime must be told in the most unequivocal terms that no such spurious device will serve to divert the movement to achieve freedom and dignity. Instead of its fruitless and persistent efforts to entrench and broaden apartheid, it ought to take full measures to preserve human dignity in freedom for each and all. It is only in this way that the Pretoria regime can build peace and create confidence among the people of South Africa, the rest of Africa and elsewhere, and avoid confrontation.
62.	The reported preparedness of South Africa to explode a nuclear device is a matter over which we have expressed serious concern. Africa had warned against, giving South Africa any technological assistance in the field of nuclear weapons, but its warnings have unfortunately not been heeded. Similarly, Africa had warned against assistance being given to South Africa to arm itself to an extent that is obviously dangerous to peace and security in the region. All
previous pretensions that these arms were being given for the defence needs of South Africa have all along been unconvincing. South Africa wants to use nuclear capability and its huge arsenal of armaments to intimidate and carry out aggression against black African States and the freedom fighters of Azania. South Africa's possession and use of these weapons will not, however, deter the African fight for freedom, dignity and equality.
63.	In view of the unremitting misery and deprivation inflicted upon our people in South Africa, and considering the ruthlessness of the racist regime and its scandalous defiance-of the international community, Kenya is resolved to continue its support of the liberation movements of South Africa in every way within its abilities and calls upon all others to do the same until South Africa abandons the inhuman practice and policies based on apartheid.
64.	The United Nations has for many years now been seized of the question of South Africa's illegal occupation of Namibia. After a protracted and bitter struggle by the liberation movement, the South West Africa People's Organization [SWAPO], and the efforts of this body with the assistance and intervention of a group of five Western countries, it appeared that the South African regime was at last prepared to accept reality and to co-operate with the United Nations in ensuring the speedy and unimpeded transfer of power to the people of Namibia. With patience and understanding, as well as determination and foresight, members of the Security Council worked long hours, culminating in the adoption of resolutions 431 (1978) and 432 (1978) and, previously, resolution 385 (1976). I should like in particular to commend the leaders of SWAPO for having agreed, in spite of their reservations and warnings about the doubtful intentions of the South African Government, to go along with the United Nations in its efforts to organize a realistic programme for the introduction of independence in Namibia. During all these discussions, there has been evidence that the racist regime of South Africa had not entirely accepted the inevitable course of history and the impossibility of stopping the march of the Namibian people to independence. The continued registration of voters in Namibia by the Pretoria regime and their being forced to join the puppet Democratic Turnhalle Alliance; the illegal and fraudulent registering of Angolan defectors as voters in Namibia; the insistence by the regime that it retain its armed forces and police to supervise the transfer of power; the refusal to allow free pre-election political activity under supervision of the United Nations representative-all these were clear signs that the South African regime was not ready and willing to facilitate the course of orderly achievement of independence in Namibia.
65.. The decision by Vorster to announce in his resignation speech that South Africa intended to "go it alone" in implementing an unacceptable and fake transfer of power in Namibia has come as a big disappointment to all of us. While it has set the clock back, this decision has also proved conclusively the impossibility of any honest and honourable dealings with the racist regime. In addition, it has proved that the racist regime, ignoring the bitter suffering which will inevitably be caused to the Namibian people, has chosen the path of armed confrontation to the end. In its obduracy and in total defiance and disregard of the United
Nations and the entire international community, the South African Government has now decided to follow a path which will only lead to further bloodshed and an increase in the threat to international peace. We the Members of the United Nations must now decide-firmly and unequivocally—whether we shall condone or tolerate this dangerous and arrogant attitude in spite of the real threat it poses to international peace.
66.	Is the United Nations totally impotent and incapable of dealing with this recurrent defiance by the South African regime? Will international opinion and the genuine efforts of various Member States to introduce rational thinking in South Africa continue to be so casually and callously trampled on by a minority regime, which uses crude brute force to sustain itself in power? And for how long shall we continue to allow this racist clique to use the lives of the African people of Namibia as a pawn in its political game?
67.	My delegation is convinced that the South African regime would not have found it so easy to defy the wishes of this body were it not for the tacit support it gets from all those Members which continue to provide it with support in technology, investments and commerce. We are convinced that the regime will always treat the decisions of this body with disrespect, as long as it believes that the application of total sanctions will not be supported by all the Members of the United Nations. It is therefore our view that the time has now come when we must all agree to the need for full mandatory sanctions against South Africa. Any more talking and adopting ineffective resolutions will only serve to highlight the weakness and impotence of this body to deal with a situation which clearly threatens peace and stability in the world today.
68.	It is incumbent upon all Members of this body-now more than ever before-to afford SWAPO every assistance to continue the struggle. As time goes on the South African racist regime will be bound to succumb or be forcibly eliminated from African soil. There is no good reason whatsoever why the whites of South Africa should continue to see themselves as a special gift to Africa and to flout world opinion with impunity.
69.	Fox the past 13 years the problem of Zimbabwe has continued to constitute a crisis of the most serious dimensions. All efforts to overcome the problem through negotiations have failed and have been replaced by expressions of hope fox another effort. It has become the practice of the illegal regime to create conditions which deceive the world into continuing to hope that a peaceful solution may be in sight, while it feverishly tries to strengthen its hold on power. In our view, there is nothing to negotiate about concerning the independence of Zimbabwe other than the modalities for the transfer of power.
70.	We have recently noted pronouncements that the rebel Ian Smith was prepared to accept majority rule in Zimbabwe. Hopes ran high that at last a solution might be at hand. What has transpired has been the so-called internal settlement reached between the white racists under Ian Smith and a handful of African opportunists. The "settlement" - if it to be called that - has failed to bring about a cease-fire. Kenya rejected and will continue to reject the Eternal settlement arrangements as being unworkable and

fruitless. A properly constituted conference in which all the liberation movements of Zimbabwe are free to participate would have been the answer, but this will become impossible with martial law in operation.
71.	Recent information reaching us indicates that the partners in the internal settlement are at loggerheads with one another. Ian Smith is reported to be seeking avenues to revert to the Anglo-American proposals,9 which he refused not so long ago, while the other partners are divided over the question of the Patriotic Front, whose involvement in a future conference to decide on the destiny of Zimbabwe is, in our view, essential. The Anglo-American proposals are a suitable basis for further negotiations. As far as those proposals go, Kenya accepts them as a matter of principle, but the proposals should not provide a reduction in the ultimate responsibility of the administering Power to ensure a rapid and complete transfer of power to the black majority of Zimbabwe. Our position on this issue has always been clear. We have stated on many occasions that lan Smith cannot be trusted. He and his white racist followers must be forced out of power if a peaceful settlement is ever to be achieved. Until he goes, and as long as he continues to deter progress towards Zimbabwe's freedom, Kenya will continue to support the armed struggle and the strict application of sanctions against the rebel colony.
72.	My country is very concerned about the pressure which is now building up in some quarters for the recognition of the so-called internal settlement which would lead to further pressure for the lifting of United Nations sanctions against the illegal Rhodesian regime. While Africa and the world as a whole have all along been aware of the breaches by some Member States of the mandatory sanctions against Southern Rhodesia, it has been our hope that there exists an adequate consensus that the illegal regime of Ian Smith must never be given any signs of recognition. In this connexion, we have noted with dismay and disbelief the admission of Ian Smith to the United States, which is in violation of the mandatory sanctions. This is an action which completely undermines the spirit and resolutions of the United Nations and the cause of liberation in southern Africa. It therefore calls for the strongest objection from this body.
73.	We thus appeal to all peace-loving countries to increase their material and moral support to the freedom fighters of Zimbabwe led by the Patriotic Front until genuine prospects for majority rule in Zimbabwe can be realized. At the same time, we urge all Member States to implement strictly the sanctions against Rhodesia and leave no room for sanction-breakers. Similarly, we urge the international community to support in all ways possible those neighbouring African States whose economies are suffering due to their strict compliance with and implementation of the relevant United Nations sanctions against Rhodesia.
74.	Turning now to the Middle East region, it is saddening to note that no acceptable solution to the problems of the area have been found. The tensions in the region continue
to threaten international peace and security. Hopes that had been raised at the beginning of the year for peace in the area have been severely shaken by the events which have taken place in Lebanon.
75.	Kenya has expressed publicly on several occasions its views that peace in that area can be achieved subject to fulfilment of the following three conditions: first, the right of all States in the region to live in peace and within secure and recognized boundaries in accordance with Security Council resolutions 242(1967) and 338 (1973); secondly, the withdrawal of Israel from all Arab lands occupied since the 1967 war; and thirdly, the recognition of the human rights of the Palestinians as a people and their right to a homeland of their own. Kenya believes further that, if everyone in the area took measures to respect this august body and desist from doing anything calculated to weaken it, such as ignoring its resolutions, progress towards a peaceful settlement could be achieved and justice for all would be in sight. Failure to so act will certainly lead to a conflagration that could easily engulf the whole world.
76.	We believe that no peaceful settlement in the region is possible, however, without the full involvement and participation of the Palestinians on an equal basis with all the other parties concerned. 1 take this opportunity to appeal to all, including those most concerned with the problem, not to obstruct any chances for a peaceful settlement that could bring enormous advantages to all the people of the Middle East and the rest of the world.
77.	Turning to the question of Cyprus, Kenya is of the view that the people of Cyprus are capable of resolving their own problems peacefully if external interference is removed. We therefore call for the resumption of the intercommunal talks. We continue, as we have done before, to uphold and call for respect for the territorial integrity, independence and sovereignty of Cyprus. We urge the people of Cyprus to bury their sectional interests for the benefit of the entire population of Cyprus and to stand firmly united in rejecting external interference in the internal affairs of the Republic of Cyprus. We further call upon all nations to condemn most strongly any interference in the internal affairs of Cyprus.
78.	A growing challenge has been building up over the question of declaring the Indian Ocean a zone of peace. At the same time, very little progress has been made by the Ad Hoc Committee on the Indian Ocean set up by resolution 2992 (XXVII) of 15 December 1972 owing to the reluctance of a number of major Powers to participate in the projected conference on the Indian Ocean as a zone of peace. The escalation and expansion of great-Power military and naval presence in the Indian Ocean is a flagrant disregard of the fears and sentiments expressed by all the littoral States that have solemnly declared they would like the Indian Ocean to be designated for all time as a zone of peace free of great-Power rivalry. Recalling that Kenya was a sponsor of the Declaration on the Indian Ocean,10 my delegation wishes once again to call on all States to respect this solemn Declaration and to ask those that have bases in
the zone to remove them so that the peace-loving peoples of the region can pursue their development efforts without fear of intimidation and possible nuclear warfare.
79. The harnessing of nuclear energy constitutes a technological advance which presents both fears and hopes for the future. Nuclear technology properly used can bring about rapid improvements in the living conditions of mankind everywhere. But if used recklessly and wantonly it can spell a catastrophe capable of exterminating all that lives. We who do not have nuclear energy believe that nuclear technology should be made available to all for peaceful purposes and under strict safeguards. We object to the notion that the knowledge remain a preserve and a monopoly of those who have it today.
80 On the question of disarmament we are pleased that the tenth special session, the first that the United Nations devoted entirely to disarmament, was held earlier this year. This session should be looked upon as a unique opportunity to take a step along the difficult road to the ultimate goal of general and complete disarmament. There is need for more than mere recognition of the continuing nature of the disarmament process. Recognition must be supported by actions and follow-up meetings to review and monitor progress and failure. Otherwise, the special session's impact will be quickly lost. Kenya therefore welcomes the idea of convening another special session on disarmament in 1981.
81.	Let it be said again that the already excessively high level of armaments and the continuing international arms race represent an enormous overspending for destructive purposes. In absolute terms the arms race has reached absurd and ridiculous dimensions. It is not justifiable for the international community to continue pouring billions of dollars into an industry whose aim is the development of the most sophisticated machinery of destruction, while more than half of the world goes hungry and lives without decent shelter. The time has now come when the fruits of human intelligence should be used for more constructive purposes, with a view to improving the quality of life for all mankind.
82.	While we do recognize that immediately meaningful disarmament negotiations depend primarily on the improvement of relations between East and West, we also believe that concrete progress in international disarmament negotiations presupposes international detente. However, while detente has had, and could have, an important effect in relaxing international tensions, we are greatly concerned that political detente has not been accompanied by corresponding measures of disarmament and military disengagement. Instead international detente is being undermined by the momentum of the technological development, the refinement of armaments and the deployment of new weapons.
83.	We are all agreed that nuclear weapons constitute the major threat to our world today. Kenya is against the proliferation of nuclear weapons and we should like to appeal to all Governments to support efforts towards halting the dangerous process of nuclear proliferation. Successful efforts to create a fool-proof non-proliferation regime presupposes a will to co-operate on the part of the nuclear-weapon States, which have heavy responsibilities.
Many of us who have voluntarily renounced any right to acquire nuclear weapons under the terms of the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex] are, however, interested in the potential benefits of the peaceful applications of nuclear energy. We do not believe that the peaceful application of nuclear energy automatically leads to the proliferation of nuclear weapons so long as all States, nuclear and non-nuclear, agree strictly to observe the safeguards laid down by the IAEA. We strongly appeal to the nuclear-weapon States, as well as the developed countries which possess sophisticated civilian nuclear technology to implement article IV of the non-proliferation Treaty.
84 , Having given up our right to acquire nuclear weapons, we believe that we have every right to demand that the efforts to stop horizontal nuclear proliferation should be matched by equal efforts on the part of the nuclear-weapon Mates themselves to stop vertical proliferation. We cannot be convinced of the sincerity of the nuclear-weapon States as long as their actions in the increasingly sophisticated use of nuclear energy for war do not conform with their frequent protestations of willingness to decelerate and subsequently to halt the nuclear-arms race altogether.
85.	I would now like to refer briefly to another subject of paramount importance to my country, namely, the ongoing negotiations on the law of the sea. The seventh session of the Third United Nations Conference on the Law of the Sea was held in Geneva from 28 March to 19 May 1978 and the resumed seventh session was held in New York from 21 August to 15 September 1978.
86.	The Kenya delegation to the seventh session, as well as our delegation to the previous sessions, has played an active and constructive role in a genuine endeavour to arrive at a convention that is generally acceptable to all parties. The first part of the seventh session, held in Geneva, was, in the view of my country, the most fruitful session of the Conference since its commencement. The compromise formula on the system of exploration and exploitation of the international sea-bed resources beyond the limits of national jurisdiction,11 arrived at after very intensive and difficult negotiations, clearly represents a major breakthrough in the Conference.
87.	The broad framework agreed on for the financial arrangements relating to contracts concluded between the authority and contractors and the financing of both the authority and the enterprise12 also marks a significant advance In the work of the Conference. We believe- the figures suggested by the Chairman of Negotiating Group 11 on financial arrangements are both fair and equitable.
88.	Although there are a number of outstanding issues for which satisfactory solutions have not been found, Kenya believes that, judging by the very significant progress so far made, a real possibility now exists of arriving at a generally acceptable convention at the next session of the Conference, Kenya will go to the next session with an open
mind, prepared to proceed in the spirit of compromise in the earnest hope that all other delegations will do likewise.
89.	It is therefore not surprising that there was strong resistance on the part of most delegations to reopening the issues dealt with in the compromise formula during the recent resumed session held in New York this summer. We strongly believe that the compromise formula represents the basic minimum the developing countries will accept if the parallel system of exploration and exploitation that has been accepted is to be of any benefit to them. The developed countries must accept the Geneva compromise if they are at all serious in their often expressed desire for a negotiated convention,
90.	On the other hand the Kenya Government is very concerned about the spate of unilateral legislation for the exploitation of deep sea-bed minerals currently in the process of preparation in a number of countries. Kenya is of the view that such proposed national laws are completely illegal since they represent an attempt to misappropriate resources which were unanimously declared to be the common heritage of mankind in General Assembly resolution 2749 (XXV). It is also cynical that such laws should be under consideration when the Conference is on the threshold of adopting a generally acceptable international convention. The countries concerned should be aware that they will bear full responsibility for the chaos and the breakdown of the negotiations which may well result if the proposed unilateral laws are enacted. In such a situation each country would have no option but to protect its interests in the best manner open to it. The short-term gains the developed countries hope to achieve through unilateral legislation will be far outweighed by the risks that would ensue from the chaos into which such areas as territorial seas, straits, scientific research and freedom of navigation would be plunged.
91.	My Government has followed with keen interest the work being done by the Special Committee on the Charter of the United Nations and on the Strengthening of the Organization, in which we have actively participated. While conceding that the United Nations Charter was a very carefully drafted document which has on the whole worked well, we are of the view that the changed circumstances in the world since the founding of the United Nations some 33 years ago make a review of its Charter not only desirable but necessary.
92.	One area in which, in Kenya's view, the Charter requires review is that concerning the power of veto. The world economic and political balance and priorities have shifted substantially in the 33 years that have elapsed since the founding of the United Nations. The membership of the Organization has greatly increased. We therefore strongly feel that-the distribution of the power of veto should be reviewed with a view to making it reflect the changed situation in the world. Africa should also have the power of veto.
93.	Another area that Kenya feels needs serious consideration is the strengthening of the role of the Security Council as a peace-maker and a peace-keeper. The primary responsibility of the Security Council under the Charter is the maintenance of peace and security.
94.	While we are fully aware, and are. appreciative, of the role played by the Security Council in averting major armed conflicts, we note that there have been a number of lesser wars and armed conflicts which the Security Council has not been able to prevent or stop. The Special Committee on the Charter should seriously consider how to make the Security Council much more effective in its extremely important and noble role of ridding mankind of the scourge of wars and armed conflicts.
95.	Recently the United Nations Conference on Succession of States in Respect of Treaties was reconvened pursuant to General Assembly resolution 32/47 of 8 December 1977, and adopted yet another Vienna Convention, the Convention on Succession of States in Respect of Treaties.13 Kenya fully participated in both sessions of the Conference and congratulates the Conference on the successful execution of its mandate. In our view the Convention, which was worked out from a draft text prepared over many years by the International Law Commission is a balanced one and should commend itself to all States Members of the Organization.
96.	For our part, we are studying the Convention with a view to taking steps to becoming a party thereto in the near future. In this respect we are gratified to note that 15 States are required to ratify the Convention so that it may generally enter into force, and we feel that is a reasonable figure which should facilitate its early entry into force. We therefore hope that States will find it possible to ratify the Convention without undue delay.
97.	I should like now to turn to other pressing issues which my delegation feels are just as important as those already discussed and which require urgent attention and solutions in the interests of justice, equity and peace in the world.
98.	The sixth and seventh special sessions of the General Assembly, attended by Government representatives at the highest political levels, emphasized the realities of our interdependence and solemnly and unanimously adopted new guidelines and principles which were to govern our future international economic relationships. We all recognized then that the time for pious expressions of international economic solidarity was definitely over and that words had to give way to a tangible demonstration of-this interdependence and our common destiny. Consequently the General Assembly unanimously adopted both a Declaration and a Programme of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and 3202(S-VI)J, an order which would be based on equity, justice, sovereign equality, interdependence, common interest and genuine cooperation among all States.
99.	Four years have passed, and it is indeed sad to note that very little progress has been achieved on this matter of vital importance. Indeed, I should like to put on record here the strong concern of the Kenya Government at the slow pace at which the decisions of that milestone sixth special session of the General Assembly are being implemented The progress of the negotiations in the various
United Nations and other international forums towards the achievement of the New International Economic Order has been very disappointing.
100.	Despite the solemn commitments entered into at the fourth session of UNCTAD in 1976 with respect to the establishment of an Integrated Programme for Commodities,14 no substantive agreements have so far been reached on its establishment. Although the UNCTAD Ad Hoc Intergovernmental Committee for the Integrated Programme for Commodities has so far met five times and the United Nations Negotiating Conference on a Common Fund under the Integrated Programme for Commodities twice, significant conceptual differences still exist on the basic issues and principles involved in the setting up of such a programme.
101.	On the industrialization front, most of the key recommendations contained in the Lima Declaration and Plan of Action on Industrial Development Co-operation concerning the strengthening of the industrial capacity of the developing countries are still being held up by the fact that the international community has not as yet agreed on the transformation of UN1DO into a specialized agency. As we are all aware, the developing countries have on several occasions urged that UNIDO should be transformed into a specialized agency so that it may better perform the duties it was created to carry out, namely, to accelerate the industrialization of developing countries.
102.	On monetary issues, the international community has not yet agreed on the reforms required in the international monetary system in order to meet the needs of the developing countries for a better distribution of international monetary benefits, including a more equitable distribution of international liquidity and a full part in the decision-making machinery of the IMF. As regards the transfer of resources, all the developed countries have not yet given an unqualified commitment to increase their official development assistance to attain the target of 0.7 per cent of their gross national product by 1980. The only concrete, positive developments in the monetary field have been the recent announcements by the Governments of Sweden, Canada and the United Kingdom cancelling the official debts of the least developed among the developing countries. We welcome that step and should like to urge other developed countries to follow this noble example. Action is, however, still pending on the reorganization of the entire debt system, including renegotiation of existing debts, so as to give it a more developmental and less commercial orientation.
103.	As regards the transfer of technology, the Intergovernmental Group of Experts who were charged with the preparation of an international code of conduct on transfer of technology have so far had six sessions in Geneva. Nevertheless, substantial differences still exist between the different groups on key issues, such as the questions of guarantees, the responsibilities or obligations of parties,
national regulation of the transfer of technology and the applicable law and procedures in the settlement of disputes.
104.	The scenario is indeed discouraging. While we move from one conference to another, the social and economic conditions of the people in many developing countries, especially in the continent of Africa, continue to deteriorate rapidly. Millions of human beings in Africa, Asia and Latin America are today living in subhuman conditions, waiting for the international community to do something concrete to alleviate their misery, hunger and economic deprivation. Many of our economies are in fact declining to unacceptable levels with each day that passes without any action being taken in those critical fields.
105.	The constructive spirit and the favourable climate which prevailed towards the end of the sixth and seventh special sessions of the General Assembly and also at the fourth session of UNCTAD in Nairobi, had raised great hopes for the peoples of the developing countries. The successful conclusions of those meetings and the comprehensive resolutions which were adopted had indeed led us to believe that at last there existed an opportunity for the international community to resolve effectively issues which had been the subject of discussions and confrontations for over two decades.
106 Unfortunately, given the pace and nature of the ongoing negotiations for the establishment of the New International Economic Order, it would appear that we still have not crossed that philosophical threshold which we had hoped we would have crossed when the development of the poor nations is considered an essential element in the sustained development of the world economy and where the interests of both rich and poor nations are regarded as complementary and compatible rather than as conflicting and irreconcilable. We are not demanding a massive redistribution of past income and wealth-in fact if all the demands are added up they do not exceed about one per cent of the gross national product of the rich nations. What we are asking for is simply a redistribution of future growth opportunities. How can the international community continue to expect the developing countries to acquiesce in the prolongation of an irrational economic system, which is in itself the greatest constraint on our development and on the physical and cultural well-being of our peoples?
107.	While expressing our increasing disappointment and frustration at the lack of progress in the evolution of a more meaningful international economic order, may 1 unequivocally state here that we have not given up hope, and are not going to do so, and that we intend to continue to press our case, though success may not be wholly achieved in the coming year. But we still believe in the justice of our cause and are sincerely convinced that the
"developed world has the ability to resolve the prevailing international economic problems, given a little more political will and determination on its part. In our view, what is really required if the current negotiations between the rich and poor nations are to succeed is a political vision that is inspired by the promise of the future and not clouded, as it is at present, by past controversies and by the desire to cling to the short-term privileges of the present.
108.	I said there was hope. May I conclude my remarks on a happier note.
109.	My delegation would like to express appreciation to the Secretary-General for his supporting and co-ordinating role in organizing the United Nations- Conference on Technical Co-operation among Developing Countries, recently held in Buenos Aires. That was the most practical demonstration on a global scale that the countries of the developing world are prepared to seek areas where they can co-operate and maximize the use of their own resources for their mutual benefit, rather than always looking to the developed countries for assistance.
110.	We urge that the Plan of Action adopted at the Conference should be adopted by this Assembly and that the United Nations system as well as the developed countries, individually and collectively, should support the developing countries in their search for ways and means by which they can assist themselves.
111.	At the regional level, the Kenya Government would like to thank ECA for the very good work it has done, and continues to do, with regard to the creation of a preferential trade area for 17 countries of the eastern and southern African subregion. My Government has fully participated at all the preparatory meetings and will continue to contribute fully at all future meetings to see the ideas and ideals currently being discussed at those meetings turn into reality. It is our hope that the international community, and in particular the developed countries and those in a position to do so, will give technical, financial and other assistance to the new group of countries being formed. Such assistance will be particularly needed in the field of joint industrial projects for the subregion, where large amounts of capital and technical know-how, beyond our capacities, will be required.














